Case 1:19-md-02915-AJT-JFA Document 694 Filed 07/10/20 Page 1 of 27 PageID# 9038



                                IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF VIRGINIA
                                           Alexandria Division

  IN RE: CAPITAL ONE CONSUMER                 )
  DATA SECURITY BREACH LITIGATION             )                              MDL No. 1:19md2915 (AJT/JFA)
  __________________________________________)
                                              )
  This Document Relates ONLY to the following )
  Case:                                       )
                                              )                               Case No. 1:19-cv-1454 (AJT/JFA)
  ANDREW BRODERICK, JACQUELINE                )
  BURKE, SUSAN CORLEY, LYNN                   )
  FIELDS, KIMBERLY HERNANDEZ,                 )
  KRISTINA MENTONE, MARK MILLER,              )
  MORDECHAI NEMES, RYAN OLSEN,                )
  DEBRA POTZGO, SHAWN SPEARS,                 )
  JANETT STOUT, COLE STUDEBAKER,              )
  JONATHAN WONG, each individually and        )
  on behalf of all others similarly situated, )
                                              )
                          Plaintiffs,         )
                                              )
  -against                                    )
                                              )
  CAPITAL ONE FINANCIAL                       )
  CORPORATION, CAPITAL ONE BANK               )
  (USA) N.A., AMAZON.COM, INC., AND           )
  AMAZON WEB SERVICES, INC.                   )
                                              )
                          Defendants.         )
  __________________________________________)

                                  MEMORANDUM OPINION AND ORDER

           In this civil case, brought under the Racketeer Influenced and Corrupt Organizations Act,

  18 U.S.C. §§ 1961-68, Plaintiffs’ Class Action Complaint [Doc. 84-1] 1 (“Complaint” or

  “Compl.”) alleges that Capital One Financial Corporation and Capital One Bank (USA) N.A.

  (“Capital One”) and Amazon.com, Inc. and Amazon Web Services, Inc. ( “Amazon”)



  1
   This action, filed directly in this Court, is part of the nationwide multi-district litigation consolidated before this
  Court. Unless indicated otherwise, all docket references are to master MDL case (1:19md2915).
Case 1:19-md-02915-AJT-JFA Document 694 Filed 07/10/20 Page 2 of 27 PageID# 9039



  (collectively, the “Defendants”) participated in a civil RICO enterprise that inflicted on Capital

  One customers a cognizable RICO injury in the form of higher credit card interest rates and

  lower-than-bargained-for benefits and rewards. Currently pending before the Court are the

  Motions to Dismiss separately filed by Capital One and Amazon [Docs. 392, 393] (the

  “Motions”), in which Defendants contend that the Plaintiffs have failed to state a claim upon

  which relief may be granted under either 18 U.S.C. § 1962(c) or § 1962(d).

           For the reasons discussed below, the Plaintiffs have failed to adequately allege RICO

  standing or the existence of a RICO enterprise. The Motions are therefore GRANTED, and this

  action is DISMISSED. 2

                                              I.     BACKGROUND

           The following facts, taken from the Complaint, are assumed true for purposes of this

  Order. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56 (2007).

            In 2015, Capital One, a financial services company, announced that it would migrate all

  of its data and applications onto the Amazon Web Services (“AWS”) cloud. Compl. ¶ 13. To do

  so, Capital One transferred customer data from its own data centers and into Amazon’s AWS

  cloud. By doing so, Capital One’s objective was, first, to reduce the number of data centers it

  operates and the cost associated with those data centers, and, second, to “leverage [its] data using

  the machine learning tools and computation power that AWS provided.” Id. ¶¶ 178, 211-14.




  2
    The Complaint initially asserted claims for (1) fraud by misrepresentation, (2) fraud by concealment, (3) unjust
  enrichment, and (4) violations of various state consumer protection statutes. See Compl. ¶¶ 325-424. Following the
  filing of the Corrected Representative Consumer Class Act Complaint [Doc. 354], and in their response to the
  Motions, Plaintiffs abandoned all claims except their RICO claims and all theories of RICO injury except for the
  overpayment of interest, fees, and other charges and the reduced level of credit card rewards. As a result, Plaintiffs
  have effectively eliminated from its purported class those Plaintiffs who applied for, but did not receive, a Capital
  One credit card. See Compl. ¶¶ 45, 47, 53, 55. Therefore, Counts 3, 4, 5, 6, 7, 8, 9, and 10 of the Complaint are
  dismissed.

                                                             2
Case 1:19-md-02915-AJT-JFA Document 694 Filed 07/10/20 Page 3 of 27 PageID# 9040



         Well known in this regard, however, were the AWS cloud’s vulnerabilities to

  unauthorized access, also known as a Server Side Request Forgery (“SSRF”) attack, which

  Amazon had refused to fix despite being the subject at major security conferences throughout the

  world. Id. ¶¶ 136-39, 143-52. According to Plaintiffs, Capital One, aware of this issue,

  nevertheless chose to place and aggregate its most sensitive consumer information on these

  susceptible servers and behind AWS’s flawed firewall. Id. ¶¶ 160-77. To make matter worse,

  Capital One, through a system called Identity Access Management (“IAM”), permitted broad

  access through its internal servers to an aggregated “data lake” of information, in which

  Plaintiffs’ personal information was stored. Id. ¶ 230.

         In light these vulnerabilities, Capital One needed a mechanism to ensure that individuals

  and systems outside of Capital One’s internal servers could not query the sensitive information

  located on the data lake. Toward that end, Capital One, with Amazon, agreed to build a special,

  open-source software called Cloud Custodian. Id. ¶¶ 152-54, 179. This jointly-developed

  software operates as a “rules engine,” permitting Capital One to set specific policies within AWS

  that would apply in real-time to the various servers that accessed the data lake. Id. ¶ 189.

  Importantly, this software would, among other things, automatically scan Capital One’s internal

  systems to ensure that all of the servers and permissions were set according to defined policies.

  Id. This Cloud Custodian software, however, did not adequately protect against hackers

  obtaining unfettered access to historical customer information through their manipulation of the

  IAM. Id. ¶¶ 211-222. In fact, the Cloud Custodian was “a sham designed to convince credit

  card users that their information was safe on the AWS cloud.” Id. ¶ 253.

         Plaintiffs’ core allegation is that Capital One stored fifteen years of its customer

  information in a centralized location that was broadly accessible by the applications Capital One



                                                   3
Case 1:19-md-02915-AJT-JFA Document 694 Filed 07/10/20 Page 4 of 27 PageID# 9041



  developed, Id. ¶¶ 165-67, 230; and that despite knowing of Cloud Custodian’s vulnerabilities,

  Capital One and Amazon jointly misrepresented to the public the level of security provided by

  Cloud Custodian, including on a jointly maintained website hosted on Amazon’s domain, in

  promotional videos and podcasts, and on the stage of Amazon’s re:Invent developers conference,

  claiming that Cloud Custodian had adequately dealt with the risks posed by AWS’s

  vulnerabilities and the misconfigured IAM roles. Id. ¶¶ 180-210. These security related

  statements generally fall into three categories and together serve as the alleged predicate acts for

  purposes of imposing RICO liability: 3

             1. statements Capital One made to consumers that describe Capital One’s commitment

                 to data security or how Capital One collects and safeguards consumer data (the

                 “Consumer Statements”), Compl. ¶¶ 80, 88-94, 96-97, 240, 254, 274;

             2. statements directed to industry or technical audiences concerning Cloud Custodian or

                 the AWS cloud environment (the “Technical Statements”), id. ¶¶ 168, 174, 183, 189,

                 191, 196, 216-17, 264-67; and

             3. certain statements made to Capital One shareholders regarding Capital One’s

                 information security program and its use of cloud computing (the “Shareholder

                 Statements”), id. ¶¶ 95, 177, 220-21.

             Specifically, Defendants systematically made false and misleading statements and

  omissions to Capital One customers and the public about (a) compliance with industry standards,

  regulations, and industry standards; (b) protection of highly sensitive information, such as social

  security numbers, by restricting the use of that data to “authorized business purposes”; (c)

  “experts” who had performed tests on Capital One’s systems; (d) the ability of Capital One’s



  3
      The alleged misrepresentations are set forth in Appendix A, attached hereto.

                                                             4
Case 1:19-md-02915-AJT-JFA Document 694 Filed 07/10/20 Page 5 of 27 PageID# 9042



  AWS environment to manage open access to “large amounts of data” at scale; (e) Capital One

  and Amazon’s implementation of an effective “cloud risk framework” with Cloud Custodian that

  would enforce access rules and IAM role configurations at scale; (f) Capital One and Amazon’s

  construction of “guardrails” that ensured that developers rapidly building Capital One’s

  applications would not do “silly things like have their database publicly accessible”; (g) the

  power of their machine-learning technology in joint promotional materials, while omitting the

  risks of aggregating massive amounts of historical data needed to train machine-learning and AI

  models; and (h) Capital One and Amazon’s “eliminat[ing] the need to manage hundreds of

  thousands of scripts and policies” and designing software that would ensure “real-time

  compliance and cost management at scale. Compl. ¶¶ 11, 89, 94, 99, 167-68, 191-92, 217, 264.

         In those statements directed to, and most likely viewed by, Plaintiffs, found in the privacy

  policy and notices published by Capital One, Capital One represented that “Capital One supports

  information privacy protection,” id. ¶ 88, that Capital One assures applicants that “[w]e’re

  committed to protecting your personal and financial information” and that “[y]our security is a

  top priority,” id. ¶ 80, and that Capital One maintains “electronic safeguards,” such as passwords

  and encryption, “to protect consumer information,” id. ¶¶ 91, 274. Included in these assurances

  was a “Technology Guarantee” that Capital One has “buil[t] information security into our

  systems and networks using internationally recognized security standards, regulations, and

  industry-based best practices.’” Id. ¶¶ 96-97.

         Capital One’s customers would not have applied for (or maintained) accounts with

  Capital One had they known the “truth” that “[t]heir sensitive personal data was being pooled in

  a giant ‘data lake’ on the world’s most notoriously insecure public cloud … while at risk of theft

  via a well-known, unfixed [SSRF] attack vector.” Id. ¶¶ 3, 35. And ultimately, this lack of



                                                   5
Case 1:19-md-02915-AJT-JFA Document 694 Filed 07/10/20 Page 6 of 27 PageID# 9043



  information pertaining to the adequacy of the data protection distorted the “price” Plaintiffs paid

  for the Capital One services they received. That distorted “price” is reflected in an interest rate

  on unpaid credit card balances that is higher than what Plaintiffs would have otherwise paid had

  they known of the vulnerabilities behind Defendants’ data security measures and also in the

  lower-than-bargained for rewards or benefits Plaintiffs received. These “damages” constitute

  “out-of-pocket” losses, experienced as a result of a broader RICO enterprise Defendants

  structured around Defendants’ false and misleading statements. See id. ¶¶ 46, 49-50, 54, 56.

         Based on these allegations, Plaintiffs assert claims in violation of 18 U.S.C. § 1962(c)

  (Count 1) (RICO violation) and § 1962(d) (Count 2) (RICO Conspiracy). Id. ¶¶ 325-356.

                                      II.    LEGAL STANDARD

         A claim should be dismissed pursuant to Rule 12(b)(6) of the Federal Rules of Civil

  Procedure only “if, after accepting all well-pleaded allegations in the plaintiff’s complaint as

  true” and construing the complaint liberally in favor of the plaintiff, “it appears certain that the

  plaintiff cannot prove any set of facts in support of his claim entitling him to relief.” Fed. R.

  Edwards v. City of Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999); see also Trulock v. Freeh, 275

  F.3d 391, 405 (4th Cir. 2001). In making that determination, a motion to dismiss must be

  assessed in light of Rule 8’s liberal pleading standards, which require only “a short and plain

  statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8. However,

  while Rule 8 does not require “detailed factual allegations,” a plaintiff must still provide “more

  than labels and conclusions, and a formulaic recitation of the elements of a cause of action will

  not do.” Twombly, 550 U.S. at 555 (the complaint “must be enough to raise a right to relief

  above the speculative level” to one that is “plausible on its face”). For purposes of this analysis,

  a claim has “facial plausibility when the pleaded factual content allows the court to draw the



                                                    6
Case 1:19-md-02915-AJT-JFA Document 694 Filed 07/10/20 Page 7 of 27 PageID# 9044



  reasonable inference that the defendant is liable for the misconduct alleged.” Castillo-Gomez v.

  Convenience Car Care Ctr., 2014 U.S. Dist. LEXIS 97354, at *2 (E.D. Va. July 15, 2014). As

  such, “[t]he issue in resolving such a motion is not whether the non-movant will ultimately

  prevail, but whether the non-movant is entitled to offer evidence in support of [its] claims.” Id.

                                        III.    ANALYSIS

         The Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1961-

  68, makes it “unlawful for any person employed by or associated with any enterprise engaged in,

  or the activities of which affect, interstate or foreign commerce, to conduct or participate,

  directly or indirectly, in the conduct of such enterprise’s affairs through a pattern of racketeering

  activity or collection of unlawful debt.” 18 U.S.C. § 1962(c). The statute also makes it

  “unlawful for any person to conspire to violate” § 1962(c). 18 U.S.C. § 1962(d).

         In addition to criminal penalties for racketeering activities, see 18 U.S.C. § 1963, RICO

  created a private cause of action for “[a]ny person injured in his business or property by reason

  of a violation of section 1962 of this chapter . . . .” 18 U.S.C. § 1964(c). To recover, “a civil

  plaintiff must establish that a defendant (1) operated or managed (2) an enterprise (3) through a

  pattern (4) of racketeering activity that included at least two racketeering acts.” Ray v. Spirit

  Airlines, Inc., 836 F.3d 1340, 1348 (11th Cir. 2015). A plaintiff must also establish standing by

  proving “(1) the requisite injury to ‘business or property,’ and (2) that such injury was ‘by reason

  of’ the substantive RICO violation.” Williams v. Mohawk Indus., Inc., 465 F.3d 1277, 1282-83

  (11th Cir. 2006) (quoting 18 U.S.C. § 1964(c)).

     A. RICO Violation

           1.    Pattern of Racketeering Activity




                                                    7
Case 1:19-md-02915-AJT-JFA Document 694 Filed 07/10/20 Page 8 of 27 PageID# 9045



          To plead a claim under § 1962(c), a plaintiff must adequately allege that Defendants

  engaged in (1) racketeering activity and (2) a pattern of such activity. “Racketeering activity” is

  defined as any one of several indictable offenses, including mail fraud and wire fraud. 18 U.S.C.

  § 1961(1)(B). And a “‘pattern of racketeering activity’ requires at least two acts of racketeering

  activity, one of which occurred after the effective date of [the RICO statute] and the last of which

  occurred within ten years . . . after the commission of a prior act of racketeering activity.’” US

  Airline Pilots Ass’n v. AWAPPA, LLC, 615 F.3d 312, 318 (4th Cir. 2010) (alteration in original)

  (quoting 18 U.S.C. § 1961(5)). To constitute a “pattern,” the plaintiff must adequately allege

  “that the racketeering predicates are related and that they amount to or pose a threat of continued

  criminal activity.” United States v. Pinson, 860 F.3d 152, 161 (4th Cir. 2017) (citing H.J. Inc. v.

  Northwestern Bell Tel. Co., 492 U.S. 229, 239 (1989) (explaining what a plaintiff in a RICO case

  must show to prove a pattern of racketeering activity)). Predicate acts are related when there

  exists a “relationship between the predicates,” or the predicates carry “the same or similar

  purposes, results, participants, victims, or methods of commission, or otherwise are interrelated

  by distinguishing characteristics and are not isolated events.” Id. And “[t]o constitute or

  threaten continued [racketeering] activity, racketeering acts may either be close-ended, i.e., a

  closed period of repeated conduct, or open-ended, i.e., naturally projecting into the future with a

  threat of repetition.” Id.

          Because “[i]t will be the unusual fraud that does not enlist the mails and wires in its

  service at least twice,” International Data Bank v Zepkin, 812 F.2d 149,154-55 (4th Cir. 1987),

  courts closely scrutinize RICO liability claims based on a “pattern of racketeering activity”

  predicated only on mail and wire fraud. See, e.g., Kimberlin v. Nat'l Bloggers Club, No. GJH-

  13-3059, 2015 WL 1242763, at *13 (D. Md. Mar. 17, 2015). For that reason, neither a long-



                                                    8
Case 1:19-md-02915-AJT-JFA Document 694 Filed 07/10/20 Page 9 of 27 PageID# 9046



  standing fraud nor a fraud with a large impact necessarily involves a RICO pattern of

  racketeering activity; rather, the fraud must constitute “a distinct threat of long-term racketeering

  activity, either implicit or explicit.” H.J. Inc., 492 U.S. at 242. For that reason, civil RICO

  liability is “reserved. . . for ‘ongoing unlawful activities whose scope and persistence pose a

  special threat to social well-being[,]’” that is, not for “garden-variety fraud claims better

  prosecuted under state law,” but rather for “cases involving a more serious scope of activity.” Al-

  Abood v. El-Shamari, 217 F.3d 225, 238 (4th Cir. 2000) (quoting Menasco, Inc. v. Wasserman,

  886 F.2d 681, 684 (4th Cir. 1989)). Thus, to distinguish between a “garden-variety” fraud and a

  RICO-qualifying fraud, a court looks to what predicate acts are alleged, the frequency of those

  acts, the number of victims involved, and whether the predicate acts reflect a threat of continued

  or ongoing criminal activity. Id. at 238; see also SecureInfo Corp. v. Telos Corp., 387 F. Supp.

  2d 593, 614-615 (E.D. Va. 2005). Ultimately, what constitutes a “RICO pattern is . . . a matter

  of criminal dimension and degree.” Zepkin, 812 F.2d at 155.

           The entirety of Plaintiffs’ alleged predicate acts, and the “pattern of racketeering” based

  on those predicate acts, consist of the indictable offenses of mail and wire fraud. 4 As such, the

  alleged scheme in this case has aspects that have caused other courts to conclude that a “pattern

  of racketeering” does not exist. 5 In that regard, aspects of the alleged scheme are characteristic


  4
    To plead the criminal offense of mail or wire fraud, a plaintiff must adequately allege (1) a scheme disclosing
  intent to defraud; and (2) the use of the mails or interstate wires in furtherance of the scheme. See Chisolm v.
  TranSouth Fin. Corp., 95 F.3d 331, 336 (4th Cir. 1996). A “scheme to defraud” exists where a party makes material
  misrepresentations, fails to disclose material information, or conceals material facts. United States v. Gillion, 704
  F.3d 284, 296 (4th Cir. 2012). In addition, the mail and wire fraud statutes require a specific intent to defraud.
  Gillion, 704 F.3d at 297. Where mail and wire fraud are asserted as the predicate acts for a civil RICO claim,
  Plaintiffs must “state with particularity the circumstances constituting fraud” in compliance with Fed. R. Civ. P.
  9(b).
  5
    There is also a substantial question whether the alleged misrepresentations are in fact actionable misstatements or
  are simply accurate factual statements or non-actionable opinion, “mere puffery” or unfulfilled promises. See Cty. of
  Marin v. Deloitte Consulting LLP, 836 F. Supp. 2d 1030, 1039 (N.D. Cal. 2011) (non-quantifiable puffery
  statements are not actionable under mail fraud statute). Similarly, there is a substantial issue whether the Complaint

                                                            9
Case 1:19-md-02915-AJT-JFA Document 694 Filed 07/10/20 Page 10 of 27 PageID# 9047



  of a “single fraudulent scheme”: the fraudulent goal was singular in nature, lacked conduct

  pervading across multiple industries or services, and directed in substance against the Plaintiffs a

  single misrepresentation concerning its data security—most notably, a “Technology

  Guarantee.” 6 Compl. ¶¶ 96-97. On the other hand, there are aspects of this alleged scheme that

  have caused courts to find the requisite pattern, including the sheer number of “victims” as well

  as different classes of victims—viz., credit card consumers, shareholders, and commercial

  customers. See, e.g., Brandenburg v. Seidel, 859 F.2d 1179, 1185-86 (4th Cir. 1988) (a pattern is

  reflected in a single scheme that was not limited in scope, was directed at the “virtually limitless”

  investing public, and had no limiting goal).

           As in Brandenburg, the pattern issue in this case is a “close one,” but given the Fourth

  Circuit’s pronouncements in Brandenburg, the Court cannot conclude that Plaintiffs’ allegations

  concerning a “pattern of racketeering activity” fail as a matter of law. As alleged, the predicate

  acts spanned a period of nearly four years and were directed at millions of potential consumers,

  as well as others. As in Brandenburg, these predicate acts can be characterized as part of a

  single scheme, but “it was not a scheme that is easily treated as one limited in scope to the

  accomplishment of a single discrete objective.” Id. at 1186. It had “no limiting goal whose

  accomplishment would bring the criminal activity it spawned to an end” and it “threatened to


  has adequately alleged facts from which required specific intent to defraud can be inferred. Given the Complaint’s
  inadequacies in other respects, the Court has assumed, without deciding, that Plaintiffs have alleged facts sufficient
  to support in sufficient number for a “pattern” the criminal offense of mail and wire fraud.
  6
    See, e.g., Zepkin, at 154 (no pattern where the scheme involved one allegedly misleading prospectus.); GE Inv.
  Private Placement Partners II v. Parker, 247 F.3d 543, 549 (4th Cir. 2001) (no pattern where the defendants’
  “single goal” was to fraudulently inflate the value of and then sell their controlling interest in a company); Al-Abood,
  217 F.3d at 238 (no pattern where fraudulent conduct was “not sufficiently outside the heartland of fraud cases to
  warrant RICO treatment” even though it involved three discrete schemes and extended across several years.); Flip
  Mortgage Corp. v. McElhone, 841 F.2d 531, 538 (4th Cir. 1988) (no pattern “[g]iven the unity and narrow focus of
  the scheme,” even though existing for years.); cf. H.J. Inc., 492 U.S. at 233 (finding RICO pattern where scheme
  spanned six years and “employed a variety of stratagems including cash payments to commissioners, offers of future
  employment, meals, parties, and airline, sporting, and entertainment tickets”).

                                                            10
Case 1:19-md-02915-AJT-JFA Document 694 Filed 07/10/20 Page 11 of 27 PageID# 9048



  continue unabated, driven by the possibility of repeated economic gain, until the defendants were

  caught.” Id. “Such a scheme - though ‘single’- is arguably of the type whose very scope and

  persistence poses a special threat to social well-being[.]” Id.

         For the foregoing reasons, the Court finds that Plaintiffs have, at this stage, plausibly

  alleged a RICO pattern.

           2.    RICO Standing

         The existence of a RICO pattern “does not also establish that its intended victims were

  injured, nor beyond that, that any injury suffered by them was sufficiently caused by the acts to

  create RICO liability.” Brandenburg, 859 F.2d at 1185, 1187 (“This follows because indictable

  acts of mail or wire fraud may be proven without any proof of detrimental reliance by, hence of

  injury to, the intended victims”) (citing Armco Indus. Credit Corp. v. SLT Warehouse Co., 782

  F.2d 475, 481-82 (5th Cir. 1986)). The Court must therefore consider whether Plaintiffs have

  sufficiently alleged RICO standing—that is, a RICO injury and causation. Id. at 1187

  (concluding that Plaintiffs’ plausibly alleging a RICO pattern based on predicate acts of mail and

  wire fraud does not, in itself, establish RICO standing, including, in particular, “by reason of”

  causation).

         A party has standing to recover under RICO “by reason of” a violation of § 1962 “to the

  extent that he has been injured in his business or property by the conduct constituting the

  violation.” Sedima v. Imrex, Co., 473 U.S. 479, 496 (1985) (discussing § 1964(c)). As discussed

  below, Plaintiffs have failed to allege facts from which it can reasonably inferred that they have

  suffered a cognizable RICO “injury” or that any injury they allege was “by reason of” the alleged

  RICO violation.




                                                   11
Case 1:19-md-02915-AJT-JFA Document 694 Filed 07/10/20 Page 12 of 27 PageID# 9049



                    (a) RICO Injury

           A “showing of [RICO] injury requires proof of a concrete financial loss, and not mere

  injury to a valuable intangible property interest.” In re Avandia Mktg., 804 F.3d 633, 638 (3d

  Cir. 2015) (internal quotation omitted). This requirement “can be satisfied by allegations and

  proof of actual monetary loss, i.e., an out-of-pocket loss.” Id. However, “[i]njury to mere

  expectancy interests or to an ‘intangible property interest’” is not concrete enough to constitute a

  loss to business or property and is therefore not sufficient to confer RICO standing. Price v.

  Pinnacle Brands, Inc., 138 F.3d 602, 607 (5th Cir. 1998). 7 Important in this regard is that a

  RICO injury requires a level of injury beyond the “injury in fact” sufficient to confer Article III

  standing. See DeMauro v. DeMauro, 115 F.3d 94, 96 (1st Cir. 1997) (“There is plainly a case or

  controversy under Article III; but the statutory precondition of injury to business or property

  must also be met.”).

           Plaintiffs contend that their claimed overpayment of interest rates on unpaid balances and

  other fees and/or their receipt of lower-than-bargained-for card-based rewards or benefits

  constitute a cognizable RICO injury. See [Doc. 428] at 21-22 (citing cases). In short, Plaintiffs

  allege that they overpaid for an inferior product in light of Capital One’s inferior data security.

  In opposition, Defendants contend that these “out-of-pocket” losses do not constitute a RICO

  injury since they are “mere expectancy” interests, are unconnected to the core services

  bargained-for and purchased by Plaintiffs from Capital One (i.e., the extension of credit on



  7
    This “out-of-pocket” measure of damages (the difference between the price paid and a product’s actual worth)
  contrasts with the “benefit of the bargain” damages (the difference between the value of a product as represented
  and its actual worth), recoverable in many jurisdictions for common law fraud. See generally, Restatement (Second)
  of Torts, § 549 (Measure of Damages for Fraudulent Misrepresentations) (collecting cases); see also 13 A.L.R.3d
  875 (Comment Note: “Out of Pocket” or “Benefit of Bargain” as proper rule of damages for fraudulent
  representations inducing contract for the transfer of property) (discussing these two conflicting rules of damages in
  fraud actions).

                                                           12
Case 1:19-md-02915-AJT-JFA Document 694 Filed 07/10/20 Page 13 of 27 PageID# 9050



  defined contractual terms), and cannot be quantified for the purposes of determining Plaintiffs’

  “overpayment” for the credit card services actually received. [Doc. 462] at 13-20. The Court

  agrees.

            Plaintiffs have failed to adequately allege facts that make plausible that they have

  suffered the kind of concrete loss required for a cognizable RICO injury. Rather, the injury they

  allege is indistinguishable from the kind of injury courts have consistently found insufficient to

  sustain a RICO claim. For example, in Maio v. Aetna, the Third Circuit confronted in substance

  the same theory of injury Plaintiffs claim here. There, the Third Circuit considered whether a

  plaintiff had suffered a cognizable injury based on defendants’ alleged fraudulent advertising

  about the quality and features of an HMO plan and the difference in value between the “health

  care product” Aetna represented it would provide and the product Aetna “actually delivered.”

  221 F.3d 472, 488 (3d Cir. 2000). In rejecting that theory, the Third Circuit explained that such

  a theory of RICO injury failed “as a matter of simple logic” since the plaintiffs could not show

  “that they actually received something ‘inferior’ and ‘worth less’ absent individualized

  allegations concerning the quantity and quality of health care benefits Aetna provided under its

  HMO plan.” Id. at 492-93. For this reason, a RICO plaintiff’s alleged overpayment cannot

  establish a RICO injury “absent proof of some level of inferior treatment under [the core service

  bargained-for].” Id. at 493. See also Oscar v. Univ. Students Coop. Ass'n, 965 F.2d 783, 785

  (9th Cir. 1992) (en banc) (“[A] showing of ‘injury’ requires proof of concrete financial loss, and

  not mere ‘injury to a valuable intangible property interest.’”) (citation omitted)); Ivar v. Elk River

  Partners, LLC, 705 F. Supp. 2d 1220, 1235 (D. Colo. 2010) (“Where the value of property sold

  is not as high as represented, but is at least what the Plaintiff paid for it, they have not lost money

  on the property and therefore have not suffered an injury to business or property sufficient to sue



                                                     13
Case 1:19-md-02915-AJT-JFA Document 694 Filed 07/10/20 Page 14 of 27 PageID# 9051



  under RICO.”); Line v. Astro Mfg. Co., 993 F. Supp. 1033, 1037 (E.D. Ky. 1998) (finding no

  RICO injury where plaintiff “did not suffer any injury to business or property because he paid no

  more than fair market value for a manufactured home without a sprinkler system [that had been

  represented].”) (citing Heinold v. Perlstein, 651 F. Supp. 1410 (E.D. Pa. 1987)).

         Like the Plaintiffs in Maio with respect to the healthcare they received, the Plaintiffs here

  have failed to allege facts that make plausible that Defendants’ alleged misrepresentations

  actually affected the value of the credit card services Plaintiffs actually received or contracted

  for. For example, Plaintiffs cannot point to anything in their Cardholder Agreements that suggest

  in any way that the charged fees or interest was in exchange for, or in any way related to, data

  security. See [Doc. 395-4] at 3 (cardholder agreement dealing with “interest charges” and

  “fees”). Such facts “are necessary to provide the factual basis for [plaintiff’s] otherwise

  conclusory allegation that they have been injured in their ‘property’ because they overpaid for

  [an] inferior . . . product. Maio, 221 F.3d at 494 (citing Briehl v. General Motors Corp., 172

  F.3d 623, 628 (8th Cir. 1999)). Plaintiffs declare that they paid a higher interest rate on unpaid

  balances because of the Defendants’ misrepresentations, but there are no non-conclusory

  allegations that the line of credit Plaintiffs received (and the contractual terms under which they

  received that credit) was less favorable than what they would have received absent the alleged

  misrepresentations. See also In re Bridgestone/Firestone Inc., 155 F. Supp. 2d 1069, 1092 (S.D.

  Ind. 2001) (“Like the HMO enrollees in Maio who alleged they had overpaid for an inferior

  product, Plaintiffs here have not suffered cognizable RICO injury by virtue of their purchases of

  the Tires or Explorers, absent particularized allegations of the inferior performance of those

  products. The actual failure of the Tires or Explorers, like the failure of the HMO plans to




                                                   14
Case 1:19-md-02915-AJT-JFA Document 694 Filed 07/10/20 Page 15 of 27 PageID# 9052



  provide the quality care advertised, is a contingency upon which Plaintiffs’ economic damages

  are dependent.”).

         The lack of a RICO injury in this case is underscored by a comparison to those injuries

  that courts have found to be a sufficient RICO injury to “business or property,” specifically the

  payment of some specific, quantifiable premium above the amount they would have paid had

  they known of the true value of services. See, e.g., In re Volkswagen “Clean Diesel” Mktg.,

  Sales Practices & Prods Liab. Litig., 349 F. Supp. 3d 881, 904 (N.D. Cal. 2018) (a premium for

  a vehicle with low emission and paid inflated financing fees for the class vehicles); Bailey v. Atl.

  Auto. Corp., 992 F. Supp. 2d 560, 580 (D. Md. 2014) (a payment in excess of the actual market

  value for a misrepresented former rental vehicle); Ellis v. J.P. Morgan Chase & Co., 950 F.

  Supp. 2d 1062 (N.D. Cal. 2013) (“marked-up and unnecessary fees” charged by banks on top of

  the regular mortgage payments); Stitt v. Citibank, N.A., 942 F. Supp. 2d 944, 954 (N.D. Cal.

  2013) (“overcharged” marked-up fees for mortgage loan servicing). Indeed, this case is

  practically indistinguishable from a recent decision in In re Duramax Diesel Litigation, 298 F.

  Supp. 3d 1037 (E.D. Mich. 2018).

         In In re Duramax Diesel Litigation, plaintiffs alleged that they had overpaid for GM

  vehicles that included Duramax diesel engines based on GM’s representations that cars with

  Duramax engines were more environmentally-friendly than cars without. 298 F. Supp. 3d.at

  1049-50. The district court recognized that plaintiff had asserted a cognizable RICO injury

  based on its allegation that it had paid a discernable premium ($9,000) for a Duramax vehicle

  over the cost of a “comparable gas car.” Id. It rejected, however, plaintiff’s claim that it had

  stated a cognizable RICO injury based on its allegation that “had Plaintiffs and Class members

  known of the higher emissions at the time they purchased or leased their Polluting Vehicles, they



                                                   15
Case 1:19-md-02915-AJT-JFA Document 694 Filed 07/10/20 Page 16 of 27 PageID# 9053



  would not have purchased or leased those vehicles, or would have paid substantially less for the

  vehicles that they did.” Id. at 1071. The district court reasoned that any RICO injury based on

  that theory was “hopelessly speculative” given that “[c]onsumers weigh many factors in

  choosing a vehicle.” Id. at 1049.

          As the plaintiffs in Duramax, Plaintiffs here allege that had they known the truth

  regarding Capital One’s data security, “they would not have paid interest and fees to Capital

  One, and they would not have applied for a Capital One credit card.” Compl. ¶ 35. But, in the

  absence of any discernable premium paid by Plaintiffs for the promised level of security, it is

  “hopelessly speculative” to claim that the value of the credit cards services received were less

  than what they would have otherwise been had Defendants correctly represented issues regarding

  its data security. See In re Taxable Municipal Bond Sec. Litig., 51 F.3d 518, 523 (5th Cir.

  1995) (holding that plaintiffs lacked standing under RICO because his damages claim “would

  have required extensive speculation and would not simply entail a calculation of present, actual

  damages”); see also Fleischhauer v. Feltner, 879 F.2d 1290, 1300 (6th Cir. 1989) (“[T]here was

  no realistic evidence presented as to a reasonable value or estimate of lost profits or of the

  ‘bargain’ based on analogy, experience, or practice.”).

          Plaintiffs argue that their alleged injury is not disqualifyingly speculative because it is

  plausible that the market forces of supply-and-demand would permit this Court to determine,

  albeit at a later stage of this litigation, the “premium” in interest rates Plaintiffs paid for their

  credit card services based on Defendants’ misrepresentations regarding Capital One’s data

  security. But Plaintiffs allege nothing in their Complaint that would hold out hope for

  identifying through the amorphous matrix of “market forces” the amount of actual, concrete

  injury Plaintiffs experienced as a result of any alleged misrepresentations concerning data



                                                     16
Case 1:19-md-02915-AJT-JFA Document 694 Filed 07/10/20 Page 17 of 27 PageID# 9054



  security, any more than a RICO injury can be derived based on the inscrutable dynamics of

  consumer choice. For example, Plaintiffs do not allege that the claimed “premium” can be

  determined by some established market or market index, or Capital One’s own borrowing costs,

  or even by comparing the amount of interest charged and the benefits awarded before and after

  the creation of Cloud Custodian and the alleged related misrepresentations. In sum, Plaintiffs

  received the services they bargained-for (credit services) and have failed to allege facts that make

  plausible that they suffered a calculable loss, through some “overpayment” or paid premium for

  a represented level of data security.

         For the above reasons, Plaintiffs have failed to assert any cognizable RICO injury.

                 (b) Causation

         For similar reasons, Plaintiffs have failed to adequately allege Plaintiffs’ alleged injury

  was caused “by reason of ” Defendants’ alleged RICO violation.

         A defendant who commits an act of racketeering is “not liable for treble damages to

  everyone he might have injured by other conduct, nor is the defendant liable to those who have

  not been injured.” Haroco, Inc. v. Am. Nat’l Bank & Trust Co. of Chicago, 747 F.2d 384, 398

  (7th Cir. 1984). Instead, RICO “by reason of” causation requires proof that the defendant’s

  alleged RICO violation was both the “but for” and the “proximate cause” of the plaintiff’s injury.

  Holmes v. Sec. Inv’r Prot. Corp. (SIPC), 503 U.S. 258, 265-68 (1992). In other words, a

  plaintiff must allege facts from which it can be reasonably inferred not only that its injury would

  not have occurred absent the § 1962 violation (but-for causation), but also that there is a “direct

  relation between the injury asserted and the injurious conduct alleged” (proximate cause or loss

  causation). Holmes, 503 U.S. at 268 (emphasis added); see also Moore v. PaineWebber, Inc.,

  189 F.3d 165, 171-72 (2d Cir. 1999) (a plaintiff must allege that misrepresentations both caused



                                                   17
Case 1:19-md-02915-AJT-JFA Document 694 Filed 07/10/20 Page 18 of 27 PageID# 9055



  them to invest, viz., “transaction causation,” and caused them economic loss, viz., “loss

  causation”). A “direct relation” means that the injury occurred at the first step in the causal

  chain. See Hemi Group, LLC v. City of New York, 559 U.S. 1, 10 (2010) (rejecting theory of

  causation that required moving “well beyond the first step”); see also Anza v. Ideal Steel Supply

  Corp., 547 U.S. 451, 461 (2006) (“When a court evaluates a RICO claim for proximate

  causation, the central question it must ask [therefore] is whether the alleged violation led directly

  to the plaintiff’s injuries.”) (emphasis added).

           To show “but-for”/cause-in-fact causation (transaction causation), Plaintiffs must show

  that they actually relied on the alleged misrepresentations. But the Complaint fails to allege any

  such reliance, even in a conclusory fashion. 8 And Plaintiffs conclusory allegations that credit

  card consumers would not have applied for (or maintained) accounts with Capital One had they

  known the “truth” with respect to handling and security of their personal data does not satisfy

  that requirement. See Compl. ¶¶ 3, 35. In any event, even if Plaintiffs’ Complaint sufficiently

  alleged transaction causation, as in Brandenburg, “[s]uch a cause-in-fact-connection, standing

  alone, does not suffice to establish liability.” Brandenburg, 859 F.2d at 1189. Rather, “by




  8
    Plaintiffs contend that reliance in this case is not required based on Bridge v. Phoenix Bond & Indem. Co., 553
  U.S. 639, 648-49 (2008). In Bridge, the Supreme Court recognized that “by reason of” causation under RICO does
  not require in all circumstances that a plaintiff personally rely on a defendant’s fraudulent statements. Id. at 642-44.
  But the Court made clear its decision was rooted in the fact that someone had relied on the fraud that caused the
  Plaintiffs’ injuries (in that case, the county authority that was conducting property auctions). Id. at 658. And courts
  have subsequently required reliance, whether direct or indirect, to sustain a RICO claim. See Ray, 836 F.3d at 1350
  (assessing whether plaintiffs’ allegations sufficiently alleges reliance on the alleged fraudulent conduct); Baldino’s
  Lock & Key Serv., Inc. v. Google, Inc., 88 F. Supp. 3d 543, 548 (E.D. Va. 2015); Dist. 1199P Health & Welfare
  Plan v. Janssen, L.P., 784 F. Supp. 2d 508, 524 (D.N.J. 2011) (no proximate cause where plaintiffs only “allege[d]
  in conclusory fashion that physicians relied on” such misrepresentations); see also Ambrosia Coal & Constr. Co. v.
  Pages Morales, 482 F.3d 1309, 1317, n.12 (11th Cir. 2007) (dismissing RICO claim where complaint generally
  alleged reliance “without specifying the content or manner in which the statements misled”). Accordingly, where,
  as here, Plaintiffs allege a two-party or two-step fraud theory—i.e., Parties A (Capital One and Amazon) misled
  Party B (Plaintiffs)—reliance by Party B on Parties A’s misrepresentations is necessary.

                                                            18
Case 1:19-md-02915-AJT-JFA Document 694 Filed 07/10/20 Page 19 of 27 PageID# 9056



  reason of” requires loss causation, which, as discussed above, must be not only a foreseeable but

  a direct, first-step consequence of the alleged predicate RICO acts. See id. at 1189. 9

           Plaintiffs have not alleged facts from which it can reasonably be inferred that there exists

  this direct, first-step connection between the represented level of data security and the interest

  rates charged or benefits awarded to cardholders. Instead, Plaintiffs simply declare that

  Defendants’ alleged scheme caused an artificially-inflated interest rate by operation of supply-

  and-demand. 10 But even were that somehow true, Plaintiffs fail to allege any facts from which to

  reasonably infer that such a sustained out-of-pocket injury was “the direct result of [Defendants’]

  claimed fraudulent misrepresentations.” 11 In fact, Plaintiffs’ allegations effectively concede that

  the promised level of data security is not a factor in setting interest rates and card benefits. For

  example, Plaintiffs acknowledge that Capital One engages in an extensive application and


  9
    In Brandenburg, the Fourth Circuit recognized that this element of directness imbues into the loss causation
  element an enhanced inquiry within the RICO context:
             Civil RICO is of course a statutory tort remedy - simply one with particularly drastic remedies. Causation
             principles generally applicable to tort liability must be considered applicable. These require not only cause-
             in-fact, but “legal” or “proximate” cause as well, a latter involving a policy rather than a purely factual
            determination: “whether the conduct has been so significant and important cause that the defendant should
            be held responsible.”
  859 F.2d at 1189 (internal citations omitted); see also Holmes, 503 U.S. at 269-70 (explaining that the direct-injury
  rule that supports RICO causation is based on three policy considerations: first, “the less direct an injury is, the more
  difficult it becomes to ascertain the amount of a plaintiff’s damages attributable to the violation, as distinct from
  other, independent, factors;” second, if plaintiffs are “removed at different levels of injury from the violative acts,”
  courts would be forced to “adopt complicated rules apportioning damages . . . to obviate the risk of multiple
  recoveries;” and third, the directly-injured victims of a racketeering scheme, where they exist, “can generally be
  counted on to vindicate the law as private attorneys general, without any of the problems attendant upon suits by
  plaintiffs injured more remotely”).
  10
     See [Doc. 607] (May 27 Transcript) (“Tr.”) at 169:18-23 ([Plaintiffs’ counsel]: “If the omitted information of the
  fraudulent scheme was disclosed, the price at which a willing buyer and a willing seller would have entered into an
  interest deal would have been lower because demand would have been lower. Either the price would have been
  lower, or they wouldn’t have sold it.”).
  11
     See Tr. at 166:2-7; 167:8-10 (“The Court: But is there any evidence that you allege that the actual factors used to
  set someone's interest rate included the representations they were making as to the data security that you claim were
  fraudulent? [Plaintiffs’ counsel]: Well, no Your Honor . . . It’s a two-sided transaction . . . apart from the materiality
  [of the statements and omissions], we have no other way of alleging that without proof.”). Similarly, Plaintiffs have
  failed to allege facts that would make plausible that somehow the level of credit card rewards are tied to and
  traceable from representations concerning data security.

                                                             19
Case 1:19-md-02915-AJT-JFA Document 694 Filed 07/10/20 Page 20 of 27 PageID# 9057



  underwriting process in support of its pricing to “(1) gauge risk; (2) set limits, fees, and interest;

  and (3) determine the type and overall level of rewards to both attract cardholders and

  incentivize maximum card use[,]” Compl. ¶ 7, and for that purpose considers multiple factors

  such as an applicant’s credit report, employment, income, living expenses, and “spending habits”

  in calibrating interest rates and rewards. Id. ¶¶ 64, 66-67, 215. As Plaintiffs have also

  summarized, “Capital One issues credit cards and extends credit to its customers by calculating

  the risk of extending credit,” and as such is able “to precisely quantify the amount of interest it

  should charge a customer given their individual risk of default.” [Doc. 428] at 8-9 (citing

  Compl. ¶¶ 61, 68, 74). Noticeably absent is any alleged connection between the interest rates

  and benefits received, which are derived from risk of default attributed to an individual, and data

  security, a factor that is extrinsic to individual customers. And even if one could discern from

  the facts alleged some association between the promised level of data security and credit card

  interest rates and benefits, that relationship is simply too attenuated and indirect to satisfy the

  directness element of the demanding “by reason of” causation requirement. See Slay’s

  Restoration LLC v. Wright, 884 F.3d 489, 494 (4th Cir. 2018) (rejecting RICO causation after

  emphasizing that “a court facing a RICO claim should not focus on whether the harm to the

  RICO plaintiff was a foreseeable result of the defendant’s conduct or even whether it was “the

  intended consequence[] of [that] behavior,” but rather on “the directness of the relationship

  between the conduct and the harm.”) (emphasis in original); see also First Nationwide Bank v.

  Gelt Funding Corp., 27 F.3d 763, 772 (2d Cir. 1994) (finding lack of connection between

  misrepresentations about a loan and a loss associated with that loan where the “alleged injury

  was insufficiently close in time to the alleged misrepresentations” and the injury could have been

  caused by several other factors). Stated simply, Plaintiffs’ allegations do not account for the



                                                    20
Case 1:19-md-02915-AJT-JFA Document 694 Filed 07/10/20 Page 21 of 27 PageID# 9058



  myriad of intervening and independent factors that possibly could, and likely would, impact the

  interest rate Capital One charges or benefits and rewards it provides.

         This lack of causation is underscored by the Fourth Circuit’s analysis in Brandenburg. In

  Brandenburg, depositors in the insolvent First Maryland Savings and Loan Association (“First

  Maryland”) pursued civil RICO claims against the former officers of a savings and loan

  association, the Maryland Savings-Share Insurance Corporation (“MSSIC”), and the MSSIC’s

  affiliates alleging, inter alia, that these defendants made a series of fraudulent misrepresentations

  about the security of deposits at First Maryland and other MSSIC-insured savings and loans in

  order to induce the public to deposit money in those institutions. 859 F.2d at 1183. In support of

  their theory of RICO causation, plaintiffs alleged that the defendants’ misrepresentations

  “induced them to deposit money in First Maryland” and “caused a huge influx of deposits into

  MSSIC’s member institutions, stretching MSSIC’s insurance commitments far beyond their

  limits and resulting in MSSIC’s inability to meet its insurance obligations to the plaintiffs when

  the run [on First Maryland Bank] occurred.” Id. at 1188. The Fourth Circuit concluded,

  however, that, at most, plaintiffs had only alleged a “cause-in-fact connection between any

  fraudulent misrepresentations made by the [] defendants and plaintiffs’ later loss of interest

  income on their First Maryland deposits[]” and that the “alleged misrepresentations charged to

  the defendants were not so significant and important a cause of the plaintiffs’ loss of income on

  their deposits and accounts” to satisfy RICO’s “by reason of causation.” Id. at 1189. Rather, the

  Fourth Circuit noted, the “two most immediate causes were the alleged depredations of the

  insured institution’s management, and the MSSIC defendants’ negligent or reckless failure to

  prevent those depredations,” neither of which qualified as RICO predicate acts and both of which

  more directly caused a run on the bank, its financial ruin, and plaintiffs’ losses. Id.



                                                   21
Case 1:19-md-02915-AJT-JFA Document 694 Filed 07/10/20 Page 22 of 27 PageID# 9059



         Here, as in Brandenburg, Plaintiffs’ causation theory “rests on an assumption of actual

  reliance by the named plaintiffs (and the entire class) upon the [D]efendants’ advertising

  [regarding the adequacy of the data security] . . .” and the presumed central importance of that

  data security to the “price” paid, notwithstanding the more obvious factors relevant to the interest

  and benefits applicable to Capital One’s credit card services. Id. at 1190. Indeed, the alleged

  causal connection in this case is substantially more attenuated than in Brandenburg, where the

  misrepresentations regarding the safety of plaintiffs’ deposits had a more direct, but still

  inadequate, connection to the ultimate loss alleged.

         For the above reasons, Plaintiffs have failed to adequately allege that they have standing

  to bring a RICO claim.

           3.    RICO Enterprise

         Even assuming Plaintiffs have standing to bring suit under RICO, Plaintiffs have failed to

  allege facts that make plausible that Capital One and Amazon participated in a RICO enterprise.

         RICO defines an “enterprise” as “any individual, partnership, corporation, association, or

  other legal entity, and any union or group of individuals associated in fact although not a legal

  entity.” 18 U.S.C. § 1961(4). Such an “enterprise” requires “a group of persons associated

  together for a common purpose of engaging in a course of conduct.” Boyle v. United States, 556

  U.S. 938, 944 (2009) (emphasis added) (quoting United States v. Turkette, 452 U.S. 576, 583

  (1981)). It must have “a purpose, relationships among those associated with the enterprise, and

  longevity sufficient to permit these associates to pursue the enterprise’s purpose.” Id. at 946.

  And importantly, a plaintiff must show that the “defendants conducted or participated in the

  conduct of the ‘enterprise’s affairs,’ not just [their] own [individual] affairs.” Reves v. Ernst &

  Young, 507 U.S. 170, 185 (1993).



                                                   22
Case 1:19-md-02915-AJT-JFA Document 694 Filed 07/10/20 Page 23 of 27 PageID# 9060



         Here, Plaintiffs allege that Amazon and Capital One associated in a way that formed a

  RICO enterprise for the “common purpose [of] monetize[ing] the personal information of bank

  customers.” Compl. ¶ 337. Plaintiffs allege that Defendants pursued this common purpose by

  representing to potential customers that the cloud, on which Plaintiffs personal information was

  stored, was (and is) more secure than it actually was (and is)—specifically, through the “joint

  development and marketing of the Cloud Custodian system.” Id. ¶ 184. But such allegations fail

  to allege facts from which it can reasonably be inferred that there exists an “enterprise that

  operates or functions in a way distinct from the defendants themselves.” Myers v. Lee, No. 1:10-

  cv-131, 2010 WL 3745632, at *4 (E.D. Va. Sept. 21, 2010).

         Courts recognize that an association-in-fact enterprise “need not have a hierarchical

  structure or a chain of command; [and] decisions may be made on an ad hoc basis and by any

  number of methods.” Boyle, 556 U.S. at 948. Nonetheless, the Complaint does not plausibly

  allege that Defendants joined forces to operate in a way that was distinct from their own

  individual corporate structures and outside of their regular business operations. Rather, the only

  reasonable inference that can be drawn from the Plaintiffs’ factual allegations is that the two

  companies acted to advance their own particular interests while operating within their own

  established businesses: on the one hand, Capital One sought to migrate its data to the AWS cloud

  to reduce its costs and to capture the “machine learning tools and computation power that AWS

  provided” and thereby “glean insights about its current and prospective customers,” which was

  possible through the mass aggregation of individuals’ data, id. ¶¶ 165, 178; on the other hand,

  Amazon sought out Capital One as a customer because of the fees that Capital One would pay to

  it and because attracting a customer as large and established as Capital One might help it market

  cloud services to other large companies, id. ¶ 210.



                                                   23
Case 1:19-md-02915-AJT-JFA Document 694 Filed 07/10/20 Page 24 of 27 PageID# 9061



         Nor do Plaintiffs’ allegations concerning Defendants’ joint development and marketing

  of the Cloud Custodian plausibly reflect a RICO “enterprise” that operated separate and apart

  form their own corporate structure and interests. And in that regard, the Complaint does not

  allege facts reflecting a relationship between Capital One and Amazon that went beyond the

  cooperation and coordination inherent in every type of commercial relationship involved in the

  type of project involved here. Rather, the Complaint alleges a relationship between Amazon and

  Capital One that is indistinguishable from the type of arms-length, inter-corporate relationship

  that courts have routinely found insufficient to establish a RICO enterprise. See, e.g., Gomez v.

  Guthy-Renker, LLC, No. 14-cv-1425, 2015 WL 4270042, at *9 (C.D. Cal. July 13, 2015) (no

  RICO enterprise in supplier-customer relationship because “the entities are actually pursuing

  their individual economic interests, rather than any shared purpose”); see also Crichton v.

  Golden Rule Ins. Co., No. 06-cv-264-GPM, 2006 WL 2349961, at *7 (S.D. Ill. Aug. 11, 2006)

  (“An arms-length business relationship between distinct entities is not sufficient to show

  operation or management of an enterprise.”); Arzuaga-Collazo v. Oriental Fed. Sav. Bank, 913

  F.2d 5, 6 (1st Cir. 1990) (“Since the complaint does not charge that [defendants] conducted or

  participated in the conduct of some other, allegedly unlawful, enterprise, the complaint does not

  state a RICO claim.”).

         In support of their position, Plaintiffs cite to Bible v. United Student Aid Funds, Inc., 799

  F.3d 633 (7th Cir. 2015) for the proposition that an “unusual degree of economic

  interdependence” can convert an otherwise simple supplier-customer relationship into an

  association-in-fact enterprise; to Navient Sols., LLC v. Law Offices of Jeffrey Lohman, No. 1:19-

  cv-461, 2020 U.S. Dist. LEXIS 65648, 2020 WL 1867939 (E.D. Va. Apr. 14, 2020) to argue that

  Capital One’s and Amazon’s “mutual false statements about the security of Cloud Custodian”



                                                  24
Case 1:19-md-02915-AJT-JFA Document 694 Filed 07/10/20 Page 25 of 27 PageID# 9062



  are enough to show an enterprise between the two companies; and to Gibbs v. Haynes

  Investments, LLC, 368 F. Supp. 3d 901 (E.D. Va. 2019) in support of their claim that

  Defendants’ joint involvement in developing and marketing Cloud Custodian is sufficient to

  make plausible the required association-in-fact enterprise, just as the defendants’ joint marketing

  scheme to collect on usurious loans in Gibbs was sufficient. [Doc. 428] at 35-36. But all of these

  cases are distinguishable.

         In Bible, the Seventh Circuit held that a relationship went beyond the run-of-the-mill

  commercial relationship because of the companies did not “operate as completely separate

  entities in managing” the student loan collection and rehabilitation process at issue in that case.

  Bible, 799 F.3d at 655-56. In Naviant, a group of defendants allegedly devised a scheme to

  recruit unwitting consumers seeking student debt relief to manufacture fraudulent claims against

  the student loan provider. Navient, 2020 WL 1867939, at *1-2, 8. Likewise, in Gibbs, an

  association-in-fact RICO enterprise was found to plausibly exist when several entities, jointly

  controlled by a single individual, worked together to “market[], initiate[], and collect [on]

  usurious loans. 368 F. Supp. 3d at 933.

         Nothing about the Defendants’ alleged relationships or activities or the Cloud Custodian

  software they jointly developed and marketed suggests an association-in-fact operating outside

  of their respective, distinct corporate organizations, akin to the relationships and activities in

  Bible, Naviant, or Gibbs. There are no alleged facts, as there was in those cases, that would

  allow the reasonable inference that with respect to Cloud Custodian or otherwise Capital One

  and Amazon were centrally controlled or did not operate as two completely distinct corporate

  entities. In fact, Plaintiffs effectively allege that Capital One simply decided on its own, without

  any involvement or control by Amazon, to select for its own commercial advantage, as was the



                                                    25
Case 1:19-md-02915-AJT-JFA Document 694 Filed 07/10/20 Page 26 of 27 PageID# 9063



  trend among banks in recent years, one of several pre-existing public clouds for the migration of

  its customer data. See Compl. ¶¶ 102, 104, 160-162. See also United Food & Commer. Worker

  Unions & Emplrs. Midwest Health Bens. Fund v. Walgreen Co., 719 F.3d 849, 854-855 (7th Cir.

  2015) (declining to find a RICO enterprise where complaint failed to allege that officials from

  either company involved themselves in the business affairs of the other and instead, the more

  plausible inference was that two companies acted together, albeit cooperatively, to advance their

  own business interests); Crichton, 576 F.3d at 399-400 (plaintiff could not show that defendant

  conducted the affairs of an association-in-fact enterprise by describing a “garden variety”

  marketing arrangement between defendant and its supposed partner in the enterprise). And while

  there was joint marketing in certain respects, there are no facts alleged from which it can

  reasonably be inferred that such marketing was conducted outside of or separate from the regular

  established management structures of their respective corporate organizations.

         For the foregoing reasons, the Complaint fails to allege a RICO enterprise.

     B. RICO Conspiracy

         Plaintiffs have also asserted claims under § 1962(d) for RICO conspiracy. Compl. ¶¶

  351-56. To state a cause of action for conspiracy to violate RICO under 18 U.S.C. § 1962(d), a

  plaintiff must plausibly allege a violation of a substantive RICO offense. GE, 247 F.3d at 551

  (“Because the pleadings do not state a substantive RICO claim under § 1962(c), Plaintiffs’ RICO

  conspiracy claim fails as well.”). Thus, a RICO conspiracy “necessarily must fail if the

  substantive claims are themselves deficient.” Field v. GMAC LLC, 660 F. Supp. 2d 679, 688

  (E.D. Va. 2008) (internal quotations and citation omitted); see also Jaguar Cars v. Royal Oaks

  Motor Car Co., 46 F.3d 258, 260 (3d Cir. 1995) (“The viability of a plaintiff’s § 1962(d) claim

  depends on the legal sufficiency of its § 1962(c) claim.”).



                                                  26
Case 1:19-md-02915-AJT-JFA Document 694 Filed 07/10/20 Page 27 of 27 PageID# 9064



         As discussed above, Plaintiffs have failed to state a claim for relief under § 1962(c).

  Therefore, as a matter of law, Plaintiffs have also failed to state a claim for conspiracy under 18

  U.S.C. § 1962(d).

                                     IV.     CONCLUSION


         Accordingly, for the foregoing reasons, it is hereby

         ORDERED that the Defendants' Motions be, and the same hereby are, GRANTED;and

  this action is DISMISSED.


         The Clerk is directed to forward copies of this Order tji^l counsel of record.



                                                                      enga
                                                        United        District Judge

  Alexandria, Virginia
  July 10,2020




                                                  27
